Case 5:20-cv-01960-RGK-PD Document 12 Filed 02/23/21 Page 1 of 2 Page ID #:105



  1

  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    DANIEL CALDERON,                           Case No. 5:20-cv-01960-RGK-PD
 12                       Petitioner,             ORDER ACCEPTING REPORT
 13          v.                                   AND ADOPTING, FINDINGS,
                                                  CONCLUSIONS, AND
 14                                               RECOMMENDATIONS OF
       MARCUS POLLARD, Warden,                    UNITED STATES
 15
                          Respondent.             MAGISTRATE JUDGE, AND
 16                                               DENYING CERTIFICATE OF
                                                  APPEALABILITY
 17
 18
 19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
 20   records on file, the Report and Recommendation of United States Magistrate
 21   Judge (“Report”), and Petitioner’s Objections to that Report. The Court has
 22   engaged in a de novo review of those portions of the Report to which Petitioner
 23   has objected. The Court accepts the Report and adopts it as its own findings
 24   and conclusions.
 25         Further, the Court finds that Petitioner has not made a substantial
 26   showing of the denial of a constitutional right or that the court erred in its
 27   procedural ruling and, therefore, a certificate of appealability is denied. See
 28   28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537 U.S.
Case 5:20-cv-01960-RGK-PD Document 12 Filed 02/23/21 Page 2 of 2 Page ID #:106



  1   322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, the
  2   Petition is dismissed with prejudice.
  3

  4    DATED: February 23, 2021.
  5

  6                                       R. GARY KLAUSNER
                                          UNITED STATES DISTRICT JUDGE
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              2
